Citation Nr: 0302167	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
and/or a gastrointestinal disorder, to include as due to 
presumed exposure to Agent Orange herbicides.

2.  Entitlement to service connection for a skin disorder, to 
include as due to presumed exposure to Agent Orange 
herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy of the left leg, to include as due to presumed 
exposure to Agent Orange herbicides.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) that denied entitlement to service 
connection for the disorders listed above, as well as for 
tinnitus and bilateral hearing loss.  

In a September 2002 rating decision, the RO granted service 
connection for tinnitus, and assigned a 10 percent disability 
evaluation, effective from April 1999.  In the same decision, 
service connection for bilateral hearing loss was granted, 
and assigned a 0 percent evaluation, effective from April 
1999.  The veteran asserted no disagreement with the 
evaluations assigned and therefore, that decision is 
considered final as to those claims.  38 U.S.C.A. § 7104 
(West 1991).


FINDINGS OF FACT

1.  All evidence necessary for review of the issues 
considered herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claims and the evidence 
necessary to substantiate his claims.

2.  The veteran served on active duty from June 1967 to 
September 1969, including service in the Republic of Vietnam 
during the Vietnam War era.

3.  The record includes no competent medical evidence of a 
current stomach disorder or peripheral neuropathy of the left 
leg.  

4.  No competent medical evidence has been submitted which 
links or relates a skin disorder, to include seborrheic 
keratosis, and/or a gastrointestinal disorder, to include 
inguinal hernia, irritable bowel syndrome, and 
diverticulosis, to the veteran's period of active service, 
including herbicide exposure during such service.


CONCLUSIONS OF LAW

1.  A stomach disorder and/or a gastrointestinal disorder 
were not incurred in or aggravated by service, and such may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1113, 1116, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).

2.  A skin disorder was not incurred in or aggravated by 
service, and such may not be presumed.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 1116, 1153, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309.

3.  Peripheral neuropathy of the left leg was not incurred in 
or aggravated by service, and such may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1153, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a stomach disorder, a gastrointestinal disorder, a skin 
disorder and peripheral neuropathy of the left leg.  In 
essence, he contends that these disorders are the result of 
disease and/or injury which he sustained during his active 
service.  He specifically contends that they are due to his 
exposure to herbicides while serving in the Republic of 
Vietnam.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issues on appeal will then be 
briefly set forth.  A factual background will be set out and 
finally, the Board will analyze the veteran's claims.

Veterans Claims Assistance Act

As noted in a March 2002 letter to the veteran from the RO, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2002).  In filing his claim of entitlement 
to service connection in August 1999, the veteran utilized VA 
Form 21-526, the form designated for such purposes.  The 
claim appeared substantially complete on its face.  The 
veteran clearly identified the disabilities in question and 
the benefits sought. 



The former well grounded claim requirement

In November 1999, the RO initially denied the veteran's 
claims for service connection based upon a finding that the 
claims were not well grounded.  The current standard of 
review requires that after the evidence has been assembled, 
it is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, in November 1999, the RO had previously 
adjudicated the issues on the basis of whether the claims 
were well grounded.  In a September 2002 rating decision, 
however, the RO adjudicated the issues listed above based on 
the substantive merits of the claims.  The veteran was given 
the opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
November 1999 rating decision, the May 2000 statement of the 
case, the September 2002 rating decision, and an October 2002 
supplemental statement of the case.  In those decisions, the 
veteran was advised that there was no competent evidence of a 
stomach disorder in service or following service; no 
competent evidence of a gastrointestinal disorder in service, 
or of a current gastrointestinal disorder that has been 
related by competent evidence to service; no competent 
evidence of a skin disorder in service, or of a current skin 
disorder that has been related by competent evidence to 
service; and no competent evidence of left leg peripheral 
neuropathy in service or following service.  Moreover, the 
veteran was advised that there was no competent evidence of 
the current existence of any of the disorders that have been 
presumptively linked by VA regulation to presumed exposure to 
Agent Orange herbicides in the Republic of Vietnam during the 
Vietnam War era.  Letters from the RO dated in March 2002 and 
September 2002 specifically advised the veteran of his rights 
and responsibilities under the VCAA.  In those letters the 
veteran was advised what evidence he should submit and that 
VA would assist him in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the specific notice provided to the veteran and the 
development which has been accomplished, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claims.  The RO obtained or attempted to 
obtain the veteran's VA and private treatment records as they 
were identified by the veteran.  In an August 1999 
development letter and in the March 2002 letter from the RO, 
the veteran was asked to submit the names of any private or 
VA medical providers who had treated him for the claimed 
disorders, along with completed authorizations, so that the 
RO could obtain any records identified.  The veteran 
responded to this request, and the available evidence was 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claims.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

For certain chronic disorders, including diseases of the 
nervous system and gastric ulcer, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Additional law and regulations specific to allegations of 
exposure to Agent Orange are as follows:

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2001), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a) (2002).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram. 38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2002).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2002) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2002) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e) (2002).

The diseases listed at 38 C.F.R. § 3.309(e) (2002) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2002).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Factual background

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a 
gastrointestinal disorder, a stomach disorder, a skin 
disorder, or peripheral neuropathy of the left leg during his 
period of active service or on service separation 
examination.  

Neither a stomach disorder nor peripheral neuropathy of the 
left leg are shown in the post-service medical records.  

Post-service medical records do disclose a notation of a 
keratotic growth on the temple, assessed as seborrheic 
keratosis; no association to chloracne was made.  Post-
service medical records also include the diagnoses of a 
probable inguinal hernia in February 2000, irritable bowel 
syndrome in April 2000, and diverticulosis in April 2001.  
None of these disorders were related by medical evidence to 
service, to a disease of service origin, or to the veteran's 
presumed exposure to Agent Orange herbicide during his 
Vietnam War era service.  

Analysis

The veteran does not contend that a gastrointestinal 
disorder, a stomach disorder, a skin disorder, or neuropathy 
of the left leg were manifest during his period of active 
service, and there is no evidence of record to that effect.  
It is his primary contention that these disorder are in 
existence and are related to his exposure to the Agent Orange 
herbicide during service.  

The veteran served on active duty from June 1967 to September 
1969, including service in the Republic of Vietnam during the 
Vietnam War era.  With respect to the Hickson analysis, 
element (2) is satisfied in that in-service exposure to 
herbicides is presumed under the law and regulations cited 
above. 

With respect to Hickson element (1), the medical evidence 
includes no diagnosis of a stomach disorder or peripheral 
neuropathy of the left leg.  Notwithstanding the veteran's 
allegations that he has these disorders and that they are 
related to exposure to Agent Orange in Vietnam, the veteran's 
claims of entitlement to service connection for those two 
disorders fail in the absence of such diagnosis.  See, e.g., 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless the claimed disability currently 
exists].  The veteran's self-diagnosis is not competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  This aspect of the veteran's Agent Orange 
claim fails on that basis.

A skin disorder in the form of seborrheic keratosis, and 
gastrointestinal disorders, in the form of inguinal hernia, 
irritable bowel syndrome, and diverticulosis have been 
diagnosed since service, specifically since the year 2000.  
Hickson element (1) has therefore been satisfied with respect 
to these disabilities.  

Once again, the veteran does not allege that he had these 
disabilities in service, and the service medical records and 
post-service records confirm this.  In essence, the veteran 
ascribes these disorders to exposure to Agent Orange in 
service over thirty years ago.

The diagnosed disabilities of seborrheic keratosis, inguinal 
hernia, irritable bowel syndrome, and diverticulosis are not 
among the disabilities listed as being presumptively related 
to herbicide exposure.  The Court has held that, in view of 
the plain language of 38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 
3.307(a)(6)(iii), neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of a service 
connection claim where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 
38 C.F.R. § 3.309(e).  In other words, both service in the 
Republic of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent.  Cf. McCartt v. West, 12 
Vet. App. 164 (1999).

In this case, there is no evidence that the veteran has 
developed an enumerated disease.  Accordingly, the 
presumptive Agent Orange regulations are not applicable.

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that the claimed disability is related to 
service, including exposure to Agent Orange.  In this case, 
however, no competent medical evidence or opinion has been 
entered into the record which links or relates any of the 
veteran's variously diagnosed gastrointestinal disorders or 
his diagnosed skin disorder to his period of active service, 
including the presumed exposure to Agent Orange.  The only 
opinion which purports to make such a connection is that of 
the veteran himself.  The Board again notes that the Court 
has held that lay persons, such as the veteran and his 
representative, are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, although there is a current diagnoses of various 
gastrointestinal disorders, and a skin disorder, there is no 
medical evidence of a nexus between the veteran's service, 
including presumed Agent Orange exposure during service, and 
any current disability.  Accordingly, Hickson element (3) has 
not been met and service connection cannot be granted.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a stomach disorder, a 
gastrointestinal disorder, a skin disorder, or peripheral 
neuropathy of the left leg, either on a direct basis or 
presumptively as residual to herbicide exposure.  
Accordingly, service connection for these disorders is not 
warranted.




ORDER

Entitlement to service connection for a stomach disorder 
and/or a gastrointestinal disorder, to include as due to 
presumed exposure to Agent Orange herbicides, is denied.

Entitlement to service connection for a skin disorder, to 
include as due to presumed exposure to Agent Orange 
herbicides, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left leg, to include as due to presumed exposure to 
Agent Orange herbicides, is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

